DETAILED ACTION
Response to Amendment
Applicant's amendment and response, filed on December 21, 2020, has been reviewed by the examiner and entered of record in the file.
2.	Accordingly, claim 1 is amended, claim 5 is cancelled, and claims 11-14 are newly added.  Claims 1 and 10-14 are pending in the application.

Previous Claim Rejections - 35 USC § 103
3.	Claims 1-5 and 8-10 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cholody, U.S. 8,129,519 B2, in view of Henderson, (PNAS 2010). 
	Claim 5 is cancelled.  Claims 1 and 10 remain rejected, and new claims 11-14 are added to the rejection.
 	As amended, claim 1 is directed to a method of treating pulmonary fibrosis in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of the compound BC-2059 (also known as Tegavivint):
    PNG
    media_image1.png
    230
    471
    media_image1.png
    Greyscale
, wherein the therapeutically effective dose is from about 1.0001 to about 1000 mg/kg/day.  Claims 10-12 limit the form and/or route of administration. Claim 13 limits wherein the compound is formulated in a claim 14 limits wherein the compound is formulated in a nano-milled suspension. 
 	Cholody teaches disulfonamide anthracene derivatives according to Formula I and their inhibitory activity against the Wnt/-catenin pathway, please see the abstract as well as column 2, lines 26-50.  Cholody specifically teaches the compound 2-6 in Table 2 (the first compound in column 31), as well as in claim 6, which is the same as Applicant’s elected compound:

    PNG
    media_image2.png
    175
    340
    media_image2.png
    Greyscale
, at a preferred daily dosage of 0.05 mg/kg to about 25 mg/kg (see column 84, lines 23-37), but does not teach the administration of said compound to a patient to treat pulmonary fibrosis.
	However, Henderson teaches that the selective inhibition of Wnt/-catenin signaling is a potential therapeutic approach in the treatment of pulmonary fibrosis (please see the abstract).  In particular, Henderson discloses the administration of a -catenin inhibitor to mice in order to treat pulmonary fibrosis, please see the paragraph prior to “Results” in the second column of page 14310.  Henderson specifically teaches the administration of the Wnt/-cat inhibitor “ICG-001,” which significantly inhibits -catenin signaling and attenuates lung fibrosis in mice, wherein late administration reverses established pulmonary fibrosis, please see the abstract as well as the second paragraph in the first column on page 14311.  Henderson teaches that pulmonary fibrosis was substantially reduced, and reversed, by administration of ICG-001 at 5 
	Accordingly, the skilled artisan seeking to treat a subject suffering from pulmonary fibrosis would be motivated to substitute one Wnt/-catenin inhibitor for another (i.e. Applicant’s instantly recited compound BC-2059 for compound ICG-001 of Henderson), with a reasonable expectation of success.  As noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (in this case, an equivalent Wnt/-catenin inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Henderson performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. compound 2-6 taught by Cholody) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.
	Regarding the recitation, “wherein said method prevents beta-catenin from association with trans-ducin-beta-like 1 (TBL1) protein in the patient,” a claimed method of administering a known compound may be obvious because it was suggested by, a prior method of administering the same or a similar compound, even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, Applicant's recognition of the benefit is not in itself sufficient to distinguish the In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the “prevention of -catenin from association with trans-ducin-beta-like 1 (TBL1) protein” is considered a latent property of the compound disclosed by Cholody and the alleged unexpected result does not confer patentability.
	Regarding claims 10-12, the route/form of administration is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal route of administration in order to best achieve the desired results in a method of treating pulmonary fibrosis. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	Regarding claims 13 and 14, nothing unobvious is seen in placing the instantly recited compound in solution with a commonly employed copolymer and surfactant, or a suspension, for ease of administration to the patient in need thereof.
	Accordingly, instant claims 10-14 are also rejected as prima facie obvious.

Response to Arguments
4.	Applicant traverses the rejection, and has amended claim 1 in order to limit the therapeutically effective dose to from about 0.0001 to about 1000 mg/kg/day.  
	Applicant argues that Cholody does not teach the use of BC-2059 to treat pulmonary fibrosis and that Henderson is silent regarding the prevention of beta-catenin from associating with TBL1 protein.   Applicant contends that Henderson does not teach the importance of preventing of -catenin from association with TBL1 protein in order to treat pulmonary fibrosis, and does not suggest that ICG-001 has activity of -catenin from association with TBL1.  Applicant discusses that this activity is not a recognition of a previously unrecognized benefit, but is conditional, i.e. since tegavivint is able to prevent the association of -catenin from TBL1, then tegavivint can treat pulmonary fibrosis.
	Applicant asserts that the therapeutically effective dosage range that has been incorporated into amended claim 1 imparts criticality and differentiates over the art of record.  

5.	The examiner respectfully disagrees, since Applicant has not provided evidence to rebut that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.  Applicant has not demonstrated that other known Wnt inhibitors (including the compound ICG-001 of Henderson) do not possess the activity of preventing -catenin from associating with TBL1, therefore nothing unexpected is seen in administering another known compound that inhibits the Wnt/-catenin pathway in order to treat pulmonary fibrosis, particularly in view of the teaching of Guo et al, who teach that Wnt pathway inhibitors present a suitable and promising therapeutic strategy in the treatment of pulmonary fibrosis (see under “Wnt/-catenin signaling in pulmonary fibrosis,” on page 339 as well as under “Conclusions” on page 342).  
	Regarding the therapeutically effective dosage range incorporated into amended claim 1, Henderson teaches that pulmonary fibrosis was substantially reduced, and reversed, by administration of ICG-001 at 5 mg/kg/day (see Figures 2 and 3, pages 
	Whether or not there is awareness that ICG-001 prevents -catenin from associating with TBL, one skilled in the art would expect that when administered in the recited dosage range, there is nothing unexpected in trying the administration of tegavivint in a method of treating pulmonary fibrosis in a patient in need thereof, and would have a reasonable expectation of success. In order to support a conclusion of nonobviousness, Applicant must provide evidence showing that there was no reasonable expectation of success in trying tegavivint in the treatment of pulmonary fibrosis.
	 Accordingly, the previous obviousness rejection is maintained.

Conclusion
5.	In conclusion, claims 1, 5 and 10-14 are currently pending.  Claims 1, 5 and 10-14 are rejected.  No claim is currently allowed.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        March 8, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611